United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1745
                                  ___________

Debra Lee Henderson,                 *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Black Hawk County Jail; Black Hawk *
County Medical Department;           * [UNPUBLISHED]
Naph-Care; Nurse Darcy; Nurse Jamie, *
                                     *
           Appellees.                *
                                ___________

                            Submitted: September 7, 2010
                               Filed: September 10, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Debra Lee Henderson appeals the district court’s1 28 U.S.C. § 1915A dismissal
of her 42 U.S.C. § 1983 action. In addition, she has moved for a waiver of the
appellate filing fees and costs.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
       Henderson alleged that she was treated “very poorly” by jail staff and county
medical personnel after she had staples removed following a hysterectomy, and that,
as a result of this poor treatment, she developed a staph infection that required
emergency surgery. Upon careful de novo review, we conclude that Henderson’s
allegations were insufficient to state a constitutional claim. See Dulany v. Carnahan,
132 F.3d 1234, 1239 (8th Cir. 1997) (“Mere negligence or medical malpractice . . . are
insufficient to rise to a constitutional violation.”); see also Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (§ 1915A dismissal reviewed de novo).

       We further note that Henderson, who has been granted in forma pauperis status
on appeal, remains responsible for the payment of the appellate filing fees and costs.
See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (per curiam) (filing of
notice of appeal or motion to appeal in forma pauperis triggers responsibility to pay
full appellate filing fee).

      Accordingly, Henderson’s pending motion is denied, and the judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                           -2-